DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/21 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 01/14/21. Claim 1 has been amended, claim 2 has been canceled and no new claims have been added. Accordingly, claims 1 and 5-16 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gore et al (US 20130157963) in view of Horn et al (8,987,270) and Kimura et al (US 20130281529).
 
Gore et al teach ophthalmic compositions for treating a disease of the eye comprising one or more therapeutically active agents such as an alpha-adrenergic antagonist, a steroid, a prostaglandin, an alpha agonist, etc, or a combination thereof. The said therapeutically active agent comprises latanoprost, brimonidine, or a combination thereof. The said composition may be a solution (See [0009], [0012]-[0015] and [0046]).
Gore et al disclose that the said composition may comprise an osmolality agent such as mannitol, sodium chloride or a combination thereof, a buffer such as a borate buffer (See [0018]-[0021], [0047]-[0049] and [0054]). The amount of osmolality agent may be from 0.0001% to 5% (See [0055]).
Gore et al especially disclose a method of treating a disease of the eye wherein   bimatoprost and brimonidine are the active agents (See [0003], [0028]-[0029]). 
The said ophthalmic formulations may comprise the buffer at a concentration of from 1 to about 100 mM (See [0049]), and also comprise a surfactant such as a sorbitan derivative, polysorbate 80, etc,. The amount of surfactant is typically from about 0.001 to about 5% (See [0051]). The said formulations may comprise a co-solubilizing agent such as carboxymethyl cellulose (See [0053]), a chelating agent such as edetate disodium and a preservative such as potassium sorbate in an amount of from 0.1 to about 4% (See [0057] and [0062]).  
The ophthalmic disease to be treated may be neovascular glaucoma (See [0073] and [0141]).  
Typical concentration of brimonidine is disclosed as from 0.001% to 1% and of latanoprost from 0.001% to 0.1% in the ophthalmic product (See Table 8). 
Gore et al teach that the formulation may comprise a prostaglandin such as bimatoprost or latanoprost (See Table 8). In Table 15, Gore et al disclose a formulation comprising EDTA at a range of from 0-0.05%, mannitol at 0-5% and wherein the pH is from 5-8, typically 7.4.
Gore et al disclose treating glaucoma with a combination of brimonidine and latanoprost, however the suggested dosage amount is not as specific. This would have been obvious to do in light of the teachings of the art such as Horn et al and Kimura et al. 

Horn et al teach methods utilizing low concentrations of selective α-2 adrenergic receptor agonists, preferably, brimonidine, and another active agent for the treatment of an ocular condition, including glaucoma and/or a condition associated with eye redness. It is specifically disclosed that the said compositions comprising a combination of a selective α-2 adrenergic receptor agonist and one or more active agents for the treatment of an ocular condition, including glaucoma and/or a condition associated with eye redness. Any active therapeutic agent for the treatment of any ocular condition may be used in the combination compositions (See abstract, col. 1, line 65 to col. 2, line 2 and col. 6, lines 47-53).
It is disclosed that “The term "low concentrations" refers to concentrations from between about 0.0001% to about 0.05%” (See col. 2, lines 54-56, col. 4, lines 45-46 and claim 1).Two exemplified compositions comprise brimonidine at a concentration of 0.005%-0.035% and another one at concentrations of from of 0.015%-0.040% (See examples 1-3). 
The said formulations also comprise other components including a borate salt, preferably at a concentration of less than 0.25%, preservatives including benzalkonium chloride, tonicity adjustors including sodium chloride and buffers and pH adjustors including citrate buffers, phosphate buffers and borate buffers. 
Kimura et al teach eye drops comprising latanoprost and a nonionic surfactant (See abstract). The said ophthalmic composition for eye drop preparation, comprises 0.005 (w/v) % of latanoprost, 0.025 to 0.375 (w/v) % of Polysorbate 80, benzalkonium chloride and other ophthalmic suitable excipients (See [0040]). 
Kimura et al disclose that latanoprost is a selective FP receptor agonist and used as a therapeutic drug for glaucoma since latanoprost has strong ocular hypotensive action due to promotion of outflow of aqueous humor and is present in the said ophthalmic solution composition in a range of from 0.001 to 0.01 (w/v) %, preferably from 0.004 to 0.006 (w/v) % (See [0043]). One preferred embodiment is an ophthalmic composition for eye drop preparation comprising 0.005 (w/v) % of latanoprost, (See [0085]). 
The said nonionic surfactant is preferably polyoxyethylene sorbitan monooleate (polysorbate 80), present at a range of from 0.001 to 2 (w/v) %, preferably 0.01 to 1 (w/v) %, more preferably 0.05 to 0.5 (w/v) %, in the ophthalmic solution composition (See [0044]-[0045]).
The said formulations also comprise a buffering agent which may ordinarily be present at about 0.01 to 5.0 (w/v) %, and may be potassium borate (See [0060] and [0065]). As the tonicity agent, sodium chloride or potassium chloride may be chosen which is present at about 0.01 to 5.0 (w/v) %, preferably 0.02 to 3.0 (w/v) % (See [0066]-[0067]). 
The formulations may also comprise and antiseptic including sorbic acid, potassium sorbate, benzalchonium chloride, etc, (See [0068]).  

viscosity improving agent such as carboxymethylcellulose, and methylcellulose, a carboxyvinyl polymer, present at about 0.01 to 1.0 (w/v) % (w/v) %, (See [0069]).
A pH level of the said ophthalmic solution composition may ordinarily be 5 to 9, preferably 6 to 8, more preferably 6.5 to 7.5 (See [0078]). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the general teaching of Gore et al to have looked in the art for better concentration ranges of brimonidine and latanoprost for an effective treatment formulation with lower side effects, as taught by Horn et al and Kimura et al with a reasonable expectation of success. Gore et al teach ophthalmic compositions for treating diseases of the eye such as glaucoma and wherein the composition may comprise two or more active agents for the desired treatment. It is disclosed that the said compositions may comprise one of more active agents selected from prostaglandins and alpha agonists. In one embodiment, Gore et al disclose a method of treating a disease of the eye such as galucoma by a combination of brimonidine and bimatoprost. It is also disclosed that prostaglandins include bimatoprost and latanoprost. As such one of ordinary skill in the art would have been motivated to have selected latanoprost as the prostaglandine as they are disclosed as equivalent and alternative species with a reasonable expectation of success. Gore et al disclose a concentration of brimonidine to be from 0.001% to 1% and that of latanoprost to be from 0.001% to 0.1% in the ophthalmic formulation.  

Additionally, Gore et al, Horn et al and Kimura et al disclose a number of suitable excipients and additives to prepare said ophthalmic formulations and provide suggestions to their suitable concentration ranges. As such one of ordinary skill in the art is more than capable of selecting the said additives in their desired range with a reasonable e expectation of success. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapin et al (US 20100311688) in view of Horn et al (8,987,270) and Kimura et al (US 20130281529).
Chapin et al teach compositions for treating signs and symptoms associated with dry eye and/or ocular irritation, and methods of use thereof. Such compositions are provided in novel ophthalmic formulations that are comfortable upon instillation in the eye (See abstract).
It is disclosed that dry eye can cause keratitis, conjunctival and corneal staining, redness, blurry vision, increased conjunctival redness, ocular dryness, ocular grittiness, ocular burning, ocular itching due to a combination of ocular allergy and dry eye symptoms, etc, (See [0004]).
Chapin et al disclose an aqueous ophthalmic solution containing a viscosity enhancing agent or combination of viscosity enhancing agents, a tonicity agent or combination of tonicity agents, and a buffer or combination of buffers. The viscosity enhancing agent may be hydroxypropyl methylcellulose, carboxymethyl cellulose, etc, present in an amount of from 0.5 to 2% (See [0039] and [0040]-[0041]). The formulations also comprise sorbate (See [0010]-[0012]).
The said buffering components are present from 0.05% to 2.5% (w/v) or from 0.1% to 1.5% (w/v) and comprise of borate buffers, phosphate buffers, citrate buffers, and combinations and mixtures thereof (See [0047]-[0048]).
In a combined boric/citrate buffer system, the solution comprises about 0.05 to 2.5% (w/v) of a citric acid or its salt and 0.1 to 5.0% (w/v) of boric acid or its salt. The citrate buffer is used (in total) at a concentration of 0.004 to 0.2 M (Molar), preferably 0.04 to 0.1 M (See [0052]). The pH of the aqueous ophthalmic solution is at or near physiological pH, i.e. between about 6.8 to about 7.7 (See [0054]). The said viscosity enhancing agent may be polysorbate 80, CMC, etc, or combinations thereof polysorbate 80 (See [0070]).
Chapin et al disclose that the said aqueous ophthalmic formulations are suitable for use as artificial tear products to relieve symptoms of dry eye and as a vehicle for an ophthalmic drug. Ophthalmic drugs suitable for use in the said formulations include anti-glaucoma agents, such as brimonidine and a prostagalndine such as latanoprost, etc, and combinations thereof (See [0060]). The total concentration of drug will generally be about 5% or less (See [0064]).
Chapin et al lack a specific disclosure on the concentration range of brimonidine and Latanoprost and potassium sorbate. These are known in the art as shown by Horn et al and Kimura et al.

Horn et al and Kimura et al’s teaching are delineated above and incorporated herein. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the general teaching of Chapin et al to have looked in the art for suitable concentration ranges of brimonidine and latanoprost for an effective treatment formulation with low side effects, as taught by Horn et al and Kimura et al with a reasonable expectation of success. Chapin et al teach ophthalmic formulations including anti-glaucoma agents, such as brimonidine and latanoprost, but do not  
Horn et al disclose treating glaucoma with an ophthalmic formulation comprising a low dose of brimonidine that is from 0.0001% to about 0.05%, and specifically, at 0.035% or 0.040%. Kimura et al also disclose a successful method of treating glaucoma with latanoprost at a concentration of about 0.004 to 0.006 (w/v) % and specifically at 0.005 (w/v) %. As such one of ordinary skill in the art having possession of Horn et al and Kimura et al would have been motivated to have optimized the concentration ranges of brimonidine and latanoprost as disclosed in Gore et al with a reasonable expectation of success as an effective low dose is more preferred by patients and healthcare providers as they result in less side effects.  
Additionally, Chapin et al, Horn et al and Kimura et al disclose a number of suitable excipients and additives to prepare said ophthalmic formulations and provide suggestions to their suitable concentration ranges. As such one of ordinary skill in the art is more than capable of selecting the said additives in their desired range with a reasonable e expectation of success. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant's arguments filed 01/14/21 have been fully considered but they are not persuasive. 
Applicant’s first argument is against the rejection of claims 1-16 over Gore et al under obviousness. Applicant argues that Gore et al do not teach the specific concentration range of 0.035 to 0.059% of brimonidine (See remarks, page 4).   
The argument is not persuasive because Gore et al teach formulations comprising from 0.001% to 0.1% of brimonidine which encompasses the claimed range of from 0.035 to 0.059%.  In this regard, it has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
However the rejection has been modified to rely on Gore et al, Horn et al and Kimura et al. it has been shown that based on the teachings of Horn et al and Kimura et al, the lower and more narrow range of concentration for both brimonidine and latanoprost would have been obvious. 
 Applicant’s next argument is against the rejection of claims 1-2, 5-16 over Chapin et al, Horn et al and Gore et al under obviousness. Applicant makes similar argument regarding Chapin et al not teaching the narrow concentration range and that Horn et al and Gore et al do not remedy the deficiencies (See remarks, pages 5-6).  
The argument is moot because the rejection has been modified to rely on Horn et al ‘270 and Kimura et al which teach the specific ranges of brimonidine and latanoprost for treating glaucoma. 

Claims 1 and 5-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           


Mina Haghighatian
Primary Examiner
Art Unit 1616